COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-10-00178-CV

ALLEGHENY CASUALTY,                                                    APPELLANT
DEFENDANT-SURETY
                                         V.

THE STATE OF TEXAS                                                       APPELLEE

                                     ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                  MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      Appellant filed a timely notice of appeal from the trial court=s March 1, 2010

“Final Judgment.” The trial court subsequently granted appellant=s motion for

new trial on June 4, 2010, while it still had plenary jurisdiction over the case. See

Tex. R. Civ. P. 329b(e).

      On June 9, 2010, we informed the parties that it appeared the trial court=s

granting of the motion for new trial rendered this appeal moot. We stated that the

appeal would be dismissed as moot unless, on or before June 21, 2010, any



      1
       See Tex. R. App. P. 47.4.
party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                  PER CURIAM



PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: July 8, 2010